Citation Nr: 1037484	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-12 989A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to September 
1991.  He died in September 2006 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

In April 2010, the Board remanded the case for additional 
development and this matter now returns for further appellate 
review.  As will be discussed further herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the April 2010 remand orders and no further action 
is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's death certificate listed cerebrovascular 
accident as the cause of death.  

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  The competent and probative evidence found no relationship 
between an in-service syncope and the cause of the Veteran's 
death and there is no competent evidence linking the Veteran's 
fatal cerebrovascular accident to any incident of service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, an October 2006 
letter, sent prior to the initial June 2007 rating decision, 
informed the appellant that, in order to grant service connection 
for the cause of the Veteran's death, the evidence must show that 
the Veteran died in service or a service-connected condition 
caused or contributed to his death.  Such letter also advised her 
of her and VA's respective responsibilities in obtaining the 
evidence and information necessary to substantiate her claim.  

The Board observes that the Veteran was not service-connected for 
any disabilities during his lifetime.  As such, the October 2006 
letter failed to inform the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected in accordance with Hupp, 
supra.  This being the case, the VCAA notice provided in this 
case was defective.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the appellant resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the evidence of record 
reflects that a reasonable person could have been expected to 
understand what was needed to support her claim based on notice 
that was provided to the appellant during the course of her 
appeal.  Specifically, the June 2007 rating decision, May 2008 
statement of the case, and July 2010 supplemental statement of 
the case advised her that the death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
primary or contributory cause of death.  Such further noted that 
the Veteran's cause of death was recorded as cerebrovascular 
accident and service connection for the cause of his death was 
denied as the evidence failed to show that such was related to 
military service.  Additionally, the  July 2010 supplemental 
statement of the case advised the appellant of 38 C.F.R. § 3.312, 
the provision of law governing service connection for the cause 
of a Veteran's death.  

For the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice, in accordance 
with Hupp, supra, did not affect the essential fairness of the 
adjudication of her claim and, therefore, such error is harmless.  

The Board further observes that the appellant was not provided 
notice of the information and evidence necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.  As the 
Board concludes herein that the preponderance of the evidence is 
against the appellant's claim, any question as to the appropriate 
effective date to be assigned is rendered moot.  Therefore, the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision based on any error contained in the 
VCAA duty to notify notice(s).  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the AOJ, the Board must consider whether 
the Veteran has been prejudiced thereby). 

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the appellant's claim.  All that the VCAA requires is that the 
duty to notify be satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, based on the foregoing, the Board 
finds that VA has satisfied its duty to notify the appellant.

Relevant to the duty to assist, service treatment records, the 
Veteran's death certificate, and voluminous VA clinical reports, 
to include those from treatment immediate preceding the Veteran's 
death, have been obtained.  The appellant has not identified any 
additional, outstanding records that she wishes to be considered 
in his appeal.  In this regard, the Board notes that the record 
reflects that the Veteran was in receipt of Social Security 
Administration (SSA) disability benefits; however, after the RO 
requested such, SSA informed VA that they no longer had records 
regarding the Veteran.  In January 2008, the RO made a formal 
finding of unavailability of the Veteran's SSA records.  
Therefore, the Board finds that VA has fulfilled the duty to 
assist in this regard.

Additionally, an April 2010 medical opinion as to the 
relationship between the cerebrovascular accident that caused the 
Veteran's death and the in-service syncope as requested in the 
Board remand has been obtained.  As such, the Board determines 
that the AOJ has substantially complied with the April 2010 
remand directive in obtaining a medical opinion such that no 
further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

II.  Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's  
death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in September 2006 and his death certificate 
listed cerebrovascular accident as the cause of death.  At the 
time of the Veteran's death, service connection was not in effect 
for any disability.  The appellant's focus in communications with 
the VA was her contention that benefits were warranted under 
38 U.S.C.A. § 1151 for alleged improper treatment of the Veteran 
by VA, a claim that was denied by the Board in April 2010.  
However, the focus of this decision will be centered on a 
discussion of whether entitlement to benefits may be granted 
based on whether service connection can be established for the 
cause of the Veteran's death given the nature of the disability 
that caused his death and the fact that service treatment reports 
reflected a syncope. 

With regard to the syncope in service, the service treatment 
records reflect that from  May 1, 1990, to May 4, 1990, the 
Veteran was hospitalized for a syncope after he "blacked out."  
A computerized axial tomography (CAT) scan conducted in 
conjunction with this hospitalization was negative.  The Veteran 
was treated with Librium during his hospitalization, which was 
discontinued after the third day of hospitalization.  He was said 
to have been "relatively tremble free" thereafter.  The reports 
from the separation examination do not reflect any findings 
pertinent to a syncope, and the neurologic examination at that 
time was negative.  

The post-service evidence reflects that the Veteran was admitted 
to a VA hospital in May 2005 with complaints of headaches after a 
CAT scan showed a subarachnoid hemorrhage.  An angiogram revealed 
a dural AV fistula around the base of the skull involving the 
ascending pharyngeals and branches as well as the cervical 
muscular branches of the vertebral artery.  Following transfer 
from a VA hospital to a private hospital for extensive surgery, 
and following post operative complications, the Veteran was 
discharged to his home in September 2006.

As reference above, the Veteran's claims file was forward to a VA 
physician in April 2010, and following a review of the claims 
file and additional medical research, the examiner concluded as 
follows:  

Medical evidence do[es] not support [a 
conclusion that] there is any etiologic 
relationship between this Veteran's in-
service syncope and the cause of the 
Veteran's death (cerebrovascular 
accident/SAH-subarachnoid hemorrhage due to 
AVMs that eventually caused the Veteran's 
unfortunate death).  Arteriovenous 
Malformations/AVMs are considered 
congenital lesions and are characterized by 
a failure of the embryonic vascular plexus 
to fully differentiate and develop a mature 
capillary bed in the affected area.  
Lesions of the cerebral vasculature develop 
such that blood flows directly from the 
arterial system to the venous system 
without passing through a capillary system.  
The estimated incidence of AVM in the US 
general population is 0.l4% (140 cases per 
100,000 persons or 1 case per 700 persons).  

The Board accords great probative weight to the April 2010 VA 
opinion as such is based on a full review of the record history 
and offered in consideration of the current medical information.  
Moreover, the examiner provided a full and complete rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) (the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches).  Additionally, the 
Court has held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion...must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  In this regard, the Board finds 
that the April 2010 examiner offered a clear opinion with a 
reasoned medical explanation connecting such with supporting 
data.  Therefore, in light of the foregoing, the Board accords 
great probative weight to the April 2010 VA opinion.   

Review of the remaining evidence of record does not reveal any 
competent evidence linking the cause of the Veteran's death to 
the in-service syncope or other in service symptomatology or 
pathology.  Also weighing against the claim is the over ten year 
period from separation from service and first pertinent post-
service clinical findings in 2005.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

Finally, to the extent that the appellant has contended that the 
Veteran's cause of death is related to his military service, the 
Board observes that lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's fatal 
cerebrovascular accident and any instance of his military 
service, to include the episode of syncope, to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the appellant is competent to describe the 
Veteran's observable symptomatology, the Board accords her 
statements regarding the etiology of his fatal cerebrovascular 
accident little probative value as she is not competent to opine 
on such a complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Moreover, the appellant has only 
offered conclusory statements regarding the relationship between 
the Veteran's military service and his fatal cerebrovascular 
accident.  In contrast, the April 2010 VA examiner took into 
consideration all the relevant facts in providing his opinion.  

Therefore, the Board finds that the appellant's contentions 
regarding the etiology of the Veteran's fatal cerebrovascular 
accident are outweighed by the competent and probative April 2010 
VA examiner's findings.  As such, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is not 
for application.  Gilbert, supra.  
 

ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


